Title: To Alexander Hamilton from James McHenry, 23 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department, Trenton,September 23rd. 1799.

I have received your letter of the 19th: instant.
On the 30th: ultimo I detailed my conceptions on the subject of late appointments to the new Regiments, these were grounded on former usage, on principles suggested by the Commander in Chief, as I thought on expedience and utility, and on calculations to ensure to the different Grades in a small establishment, the best selection of Officers.
I had supposed that the opinion of the Board of General Officers respecting relative Rank among the Officers they had selected, was explicitly declared, by the measure they adopted of numbering them provisionally, leaving it to a future time, and future indications to settle the Stations of those of the same Grade relatively and definitively. I had however considered, what they did by the list they formed, a definitive adaptation of office from the information before them, to the pretensions and abilities of the Candidates, in the last view, and during the formation or creation of the Corps of Officers. I could not but suppose, that declinations, left open the precise Ranks they happened in, to be filled from former or subsequent applicants, whose pretensions suited them to the vacancy; the former appointed being measured and fitted, and no experience intervening to enhance their merits. The same views would also induce the same opinion, respecting vacancies occasioned, (a few instances of which have occurred) by the resignation of Officers, who resigned immediately after appointment—from unsteadiness, intervening inducements, or a change in their private affairs, incompatible with Military Service.
I cannot but suppose that the ideas I have expressed were entertained by all persons in any manner concerned in army appointments—as vacancies occurred in the different Regiments, recommendations were forwarded to fill the precise Grades, by the Commandants themselves, and in some instances by General Pinckney and yourself, and this altho’ it might not have been attended to indiscriminately in cases of resignation and declension of acceptance. I will only refer to the case of Eli Forbes recommended by you in the place of Captain Philips, after the resignation of the latter on the 10th: July last.
The prospect of a better selection seemed to attend, a practice grounded on these ideas, which appeared too strictly sanctioned by former precedents in the creating of new Corps, to be of course, and to create no uneasiness. The first intimation of discontent, was conveyed by your letter, enclosing a copy of a letter to you from Lieut: Colonel Bentley, dated the 17th: ulto:
Permit me to observe that military etiquette, on the subject of succession, is the production of Rank once settled, and at least in our Armies, has not shewn itself heretofore, until that period arrived, altho’ afterwards it has been tenaciously adhered to, most probably with beneficial effects.

Having no inclination to protract the date at which the rule of succession should commence but expecting useful results from it, when it was proper it should take place—I contemplated a mode of determining its commencement in a way that was compatible with securing all the Military Talents probably attainable for the different regimental Grades, and therefore preferable to a prefixed, and declared day. The mode was, to refer to the Commanding General the declaration of relative rank definitively for the Majors and Company Officers of each Regiment. This reserved to the General, perfectly acquainted from his correspondence, with the internal state of each Regiment, the advantage in his discretion, of acquiring talent for the different company Grades, in case of vacancies, as long as any chance remained of such acquisition. In a word this mode was intended to give to the General the full power of declaring relative Rank, and commencing the rule of succession in each Regiment, at such time as the organization of its Officers, and the good and harmony of the Service might in his judgement appear to require.
I have the honor to be,   with great respect, Sir,   Your obedt. servant
James McHenry
Major General Alexander Hamilton

